WARD, Circuit Judge,
(dissenting). The District Judge dismissed the complaint on the ground that a civil action does not lie to recover a fine. The act prescribes nothing as to the mode of procedure except that the fine is to “be recovered in the proper United States court, and said fine Shall also be a lien upon any vessel of said company or owners found within the United States.” The word “fine” is appi'opriate to a criminal proceeding. 19 Cyc. 544. The larger term “penalty” includes either a civil or. a criminal liability. The foregoing section certainly imposes the performance of a public duty, the omission of which would constitute a public offense. If nothing more had been said, the party at fault would be indictable and indeed punishable in no other way. The additional provision of a fine seems to me to leave the offense indictable only. Sutherland on Statutory Construction, § 721; U. S. v. Cobb (D. C.) 163 Fed. 791, 793. This case arose under the Harter Act, which makes the fine a lien upon the vessel. At all events the provision ought to be construed either as civil or criminal. The *443opinion of the court intimates that perhaps either course may be open to the government.
As the rights of the parties respectively would be very different, according as an action at law or a criminal prosecution were instituted, I think it would be unfair to the defendant to give the government the option of proceeding either way.